                 IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

PATRICK H. MONTERO,         )         CV 15-00196 HG-KSC
                            )
          Plaintiff,        )
                            )
     vs.                    )
                            )
NANCY A. BERRYHILL, Acting  )
Commissioner of Social      )
Security,                   )
                            )
          Defendant.        )
____________________________)
  ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND RECOMMENDATION
   GRANTING IN PART AND DENYING IN PART PLAINTIFF’S MOTION FOR
            ATTORNEYS’ FEES (ECF No. 53), AS MODIFIED


     Findings and Recommendation having been filed and served on

all parties on December 4, 2018, and no objections having been

filed by any party,

     IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title

28, United States Code, Section 636(b)(1)(C) and Local Rule 74.2,

the “Findings and Recommendation Granting in Part and Denying in

Part Plaintiff’s Motion for Attorneys’ Fees” (ECF No. 53) are

adopted as the opinion and order of this Court with the following

modifications:

     On page 6, line 5, add a period after “)”.

     On page 7, line 14, replace “no” with “not”.

     On page 9, line 13, replace “At” with “at”.

     On page 10, line 16, replace “a” with “of”.

     On page 10, line 16, replace “time” with “times”.

     On page 10, line 17, replace “determined” with “determine”.

                                  1
     IT IS SO ORDERED.

     Dated: December 31, 2018, Honolulu, Hawaii.




Patrick H. Montero v. Nancy A. Berryhill, Acting Commissioner of
Social Security, Civ. No. 15-00196 HG-KSC, ORDER ADOPTING
MAGISTRATE JUDGE’S FINDINGS AND RECOMMENDATION GRANTING IN PART
AND DENYING IN PART PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES (ECF
No. 53), AS MODIFIED


                                2
